The plaintiff proved the taking of a carriage; and closed. The defendant proved that the premises were rented as a stable, for the manure as the rent; and proceeded to prove the value of the manure.
Mr. Gray objected to any other proof of the value of the manure, than that furnished by the appraisers under section 2 of the act of 1829, (Digest 361.)
But the court overruled the objection; considering that provision as applicable only to a mode of ascertaining the rent upon a sale of the distress, without replevin.
The jury are to ascertain the amount of the rent, or value, when the rent is in kind.
                                                Verdict for defendant.